Citation Nr: 0031206	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND


The appellant had active duty from August 1972 to April 1975.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

Review of the claims file reveals that a June 1987 rating 
decision denied service connection for residuals of a back 
injury after considering the appellant's service medical 
records and private medical records dated in March and April 
1987 that showed treatment for cervical pain and disorder, 
which was variously identified as probable left C6 or C7 
radiculopathy secondary to cervical spondylosis, possible 
herniated nucleus pulposus at C6-7 and C5-6 on the left, and 
cervical osteoarthritis.  The June 1987 rating decision 
became final when the appellant did not timely file an appeal 
thereof.  However, it is unclear as to whether the RO 
considered the current claim of entitlement to service 
connection for residuals of a neck injury as to whether it 
was an attempt to reopen the previously denied and final 
claim for entitlement to service connection for residuals of 
a back injury.  

The appellant's current claim was denied by an October 1998 
rating decision that determined the claim was not well 
grounded.  The statement of the case issued in January 1999 
also informed the appellant that denial of the claim was 
based on a finding that the claim was not well grounded.  The 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, the Board finds that a remand is required for the 
following:

1.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature of any back disorders.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  He should 
be requested to identify all current back 
disorders and to express an opinion as to 
whether it is at least as likely as not that 
the appellant has a cervical spine disorder 
that had its origin in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  If, after being performed, the 
requested examination does not include adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate 
for evaluation purposes  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim, with consideration of 
any impact the June 1987 rating decision may have on the 
current claim.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case should be 
furnished to the appellant and his representative, and they 
should be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 4 -


